 



Exhibit 10.6
TRANSFER AND ASSIGNMENT AGREEMENT
          TRANSFER AND ASSIGNMENT AGREEMENT (this “Agreement”), dated as of
October 29, 2006, by and among Brand Technology Services LLC, an Ohio limited
liability company (“Buyer”) and wholly owned subsidiary of DSW Inc. (“DSW”), and
Retail Ventures, Inc., an Ohio corporation (“RVI”), Retail Ventures Services,
Inc., an Ohio corporation (“RVSI”) and wholly owned subsidiary of Retail
Ventures Inc., Filene’s Basement, Inc., a Delaware corporation (“FB”) and wholly
owned subsidiary of RVI, and Value City Department Stores LLC, an Ohio limited
liability company (“VC”) and a wholly owned subsidiary of RVI (RVI, RVSI, FB,
and VC, collectively, “Seller” or “RVI Entities”).
          WHEREAS, Sellers currently provide certain services on behalf of or
for DSW and its subsidiaries, including information technology services,
pursuant to a Shared Services Agreement entered into effective as of January 30,
2005, by and between DSW and RVI (the “Shared Services Agreement”);
          WHEREAS, Sellers desire to transfer certain information technology
agreements to Buyer and Buyer desires to assume such information technology
contracts;
          WHEREAS, Sellers desire to employ certain employees of Sellers
currently engaged in providing information technology services;
          WHEREAS, following the consummation of the transactions contemplated
by this Agreement, Buyer desires to provide certain information technology
services on behalf of or for RVI and its subsidiaries;
          WHEREAS, the RVI Entities have the expectation that Buyer will make
investments into information technology services and to more efficiently operate
such assets, such that the RVI Entities and Buyer will receive enhanced
information technology services; and
          WHEREAS, capitalized terms used herein without definition have the
respective meanings assigned thereto in Section 22;
          NOW, THEREFORE, Buyer, Seller and RVI agree as follows:
1. ASSIGNMENT OF CONTRACTS; ASSUMPTION OF LIABILITIES
     1.1. Assignment of Contracts; Assumption of Liabilities
          As of the Effective Date, Buyer shall assume only the liabilities and
obligations of Seller set forth below:
     (a) The debts, liabilities and obligations of Seller to be performed after
the Effective Date under the contracts, agreements, arrangements and
understandings set forth and

 



--------------------------------------------------------------------------------



 



described on Schedule 2 or entered into after the date hereof (other than in
each case debts, liabilities and obligations on account of breaches or
violations by Seller that occurred on or prior to the Effective Date).
          (b) The executive employment agreements listed on Schedule 1.1(b),
including the debts, liabilities and obligations of Seller to be performed after
the Effective Date under such executive employment agreements.
          (c) The debts, liabilities and obligations incurred after the
Effective Date by Buyer with respect to the New Buyer IT Employees.
          Except as specified in this Section 1, Buyer shall not assume or be
deemed to assume any debts, liabilities or obligations of Seller, including,
without limitation, any debts, liabilities or obligations of Seller for acts or
omissions of Seller on or before the Effective Date with respect to the
Information Technology Assets or the New Buyer IT Employees.
     1.2. Restricted Contracts
          The parties understand and agree that, without limiting any
representation, warranty, condition, covenant or indemnification contained in
this Agreement, if, as of the Closing, Seller shall not have effectively
obtained any or all consents of any third party(ies) to the assignment of the
contracts, agreements, arrangements and understandings set forth and described
on Schedule 2 or entered into after the date hereof as provided in the
definition of Information Technology Assets (each a “Restricted Contract”)
contemplated to be assigned to Buyer hereunder, in respect of which such third
party’s consent to assign is required in order to preserve the value of such
Restricted Contract for Seller or otherwise, then (a) the assignment by Seller
and the assumption by Buyer of such Restricted Contract shall not become
effective at Closing or thereafter until Seller shall have obtained the
requisite consent to assign (which Seller shall use commercially reasonable
efforts to obtain, together with the cooperation of Buyer), (b) such assignment
and assumption shall become effective as aforesaid subsequent to Closing
pursuant to such documentation as shall be reasonably acceptable to Buyer and
Seller, and (c) Seller shall not take nor permit any action which would impair
the full force and effect of such Restricted Contract, or otherwise cause or
permit the modification, amendment, or termination of such Restricted Contract
(except insofar as consented to by Buyer, which consent shall not be
unreasonably withheld or delayed) until the effective assignment thereof as
aforesaid. The parties understand and agree that Seller, subsequent to the
Closing, shall not be entitled to any of the rights and privileges under any
Restricted Contract, all of which shall accrue to the benefit of Buyer, and
Seller shall be deemed to hold such Restricted Contract in trust for Buyer. To
the extent that Buyer is able to receive the economic rights and privileges
under any Restricted Contract, Buyer shall be responsible for the liabilities
assumed by Buyer pursuant to Section 1.3 arising under such Restricted Contract.
2. REPRESENTATIONS AND WARRANTIES BY RVI ENTITIES
          Sellers, jointly and severally, represent and warrant to Buyer as
follows:

- 2 -



--------------------------------------------------------------------------------



 



     2.1. Organization and Standing
          (a) RVSI is a corporation duly organized, validly existing and in good
standing under the laws of the State of Ohio. RVSI has all the requisite
corporate power and authority to enter into and perform the terms of this
Agreement, the other Seller Documents to which it is a party and the
transactions contemplated hereby and thereby.
          (b) RVI is a corporation duly organized, validly existing and in good
standing under the laws of the State of Ohio. RVI has all the requisite
corporate power and authority to enter into and perform the terms of this
Agreement, the other Seller Documents to which it is a party and the
transactions contemplated hereby and thereby.
          (c) FB is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. FB has all the requisite
corporate power and authority to enter into and perform the terms of this
Agreement, the other Seller Documents to which it is a party and the
transactions contemplated hereby and thereby.
          (d) VC is an Ohio limited liability company duly organized and in good
standing under the laws of the State of Ohio. VC has all the requisite limited
liability company power and authority to enter into and perform the terms of
this Agreement, the other Seller Documents to which it is a party and the
transactions contemplated hereby and thereby.
     2.2. Authorization
          (a) The execution, delivery and performance of this Agreement and of
the other Seller Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary actions of Seller (none of which actions has been
modified or rescinded and all of which actions are in full force and effect).
This Agreement constitutes, and upon execution and delivery of each other Seller
Document to which it is a party will constitute, a valid and binding agreement
and obligation of Seller, enforceable in accordance with their respective terms.
Except as specified in Section 2.3, the execution, delivery and performance by
Seller of this Agreement and of the other Seller Documents to which it is a
party will not require the consent, approval or authorization of any person,
entity or governmental authority.
          (b) The execution, delivery and performance of this Agreement and of
the other Seller Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary actions of RVI (none of which actions has been
modified or rescinded and all of which actions are in full force and effect).
This Agreement constitutes, and upon execution and delivery of each other Seller
Document to which it is a party will constitute, a valid and binding agreement
and obligation of RVI, enforceable in accordance with their respective terms.
Except as specified in Section 2.3, the execution, delivery and performance by
RVI of this Agreement and of the other Seller Documents to which it is a party
will not require the consent, approval or authorization of any person, entity or
governmental authority.

- 3 -



--------------------------------------------------------------------------------



 



     2.3. Conflicts and Consents
     Except as set forth on Schedule 2.3, the execution and delivery of this
Agreement and the other Seller Documents to which it is a party, the fulfillment
of and the compliance with the respective terms and provisions of each, and the
consummation of the transactions described in each, do not and will not conflict
with or violate any law, ordinance, regulation, order, award, judgment,
injunction or decree applicable to Seller, or conflict with or result in a
breach of or constitute a default under any of the terms, conditions or
provisions of Seller’s articles of incorporation or bylaws, or any contract,
agreement, lease, commitment, or understanding to which Seller is a party or by
which Seller is bound.
     2.4 Contracts and Agreements
     Schedule 2 contains a complete list, as of the date hereof, of each
contract, agreement, arrangement and understanding that will be assigned by
Sellers to Buyer (collectively, the “IT Contracts”). With the exception of
so-called “shrink-wrap” and electronic on-screen end-user licenses for
mass-market computer software, all of the IT Contracts are fully and validly
executed by Seller and/or its affiliates and have been executed by the other
parties thereto, and all of the IT Contracts are in full force and effect,
constitute legal, valid and binding obligations of the respective parties
thereto, and are enforceable in accordance with their respective terms. Seller
has performed in all material respects all of the obligations required to be
performed by it to date under each such IT Contract. No event has occurred
which, with or without notice or the passage of time or both, constitutes or
would constitute a material breach or default by Seller or any other party under
any IT Contract or permit any other party to accelerate, terminate, cancel or
modify such IT Contract. There have been no threatened cancellations by any
third person of any IT Contract.
     2.5 Disclosure
     No representation or warranty or other statement made by Seller or RVI in
this Agreement, the Schedules or otherwise in connection with the transactions
contemplated by this Agreement contains any untrue statement or omits to state a
material fact necessary to make any of them, in light of the circumstances in
which it was made, not misleading.
3. REPRESENTATIONS AND WARRANTIES BY BUYER
          Buyer represents and warrants to the RVI Entities as follows:
     3.1. Organization and Standing
          Buyer is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Ohio. Buyer has all the
requisite limited liability company power and authority to enter into and
perform the terms of this Agreement and the other Buyer Documents and to carry
out the transactions contemplated hereby and thereby.

- 4 -



--------------------------------------------------------------------------------



 



     3.2. Authorization
          The execution, delivery and performance of this Agreement and of the
other Buyer Documents, and the consummation of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
actions of Buyer (none of which actions has been modified or rescinded and all
of which actions are in full force and effect). This Agreement constitutes, and
upon execution and delivery each such other Buyer Document will constitute, a
valid and binding agreement and obligation of Buyer, enforceable in accordance
with their respective terms. The execution, delivery and performance by Buyer of
this Agreement and the other Buyer Documents will not require the consent,
approval or authorization of any person, entity or governmental authority.
     3.3. Conflicts and Consents
          The execution and delivery of this Agreement and the other Buyer
Documents, the fulfillment of and the compliance with the respective terms and
provisions of each, and the consummation of the transactions described in each,
do not and will not conflict with or violate any law, ordinance, regulation,
order, award, judgment, injunction or decree applicable to Buyer, or conflict
with or result in a breach of or constitute a default under any of the terms,
conditions or provisions of Buyer’s organizational documents, or any contract,
agreement, lease, commitment, or understanding to which Buyer is a party or by
which Buyer is bound.
4. COVENANTS OF SELLER
Seller covenants and agrees with Buyer that Seller willuse commercially
reasonable efforts to obtain all third party consents required to assign to
Buyer the Information Technology Assets set forth on Schedule 2.3. Buyer shall
cooperate with Seller with respect to obtaining all such third party consents.
All costs incurred or relating to the obtaining of all such third party consents
or otherwise arising from the assignment of the contracts, agreements,
arrangements and understandings set forth and described on Schedule 2 or entered
into after the date hereof as contemplated by this Agreement shall be considered
an expense and treated as a shared expensed pursuant to the terms of the Shared
Services Agreement.
5. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
          The obligations of Buyer to proceed with the Closing are subject to
the satisfaction (or waiver by Buyer) at or prior to the Closing of each of the
following conditions:
     5.1. Representations and Covenants
          The representations and warranties of the RVI Entities made in this
Agreement or in any other Seller Document shall have been true and correct in
all material respects when made, and shall be true and correct in all material
respects on the Closing Date as though such representations and warranties were
made on and as of the Closing Date; and the RVI Entities shall have performed
and complied in all material respects with all covenants and agreements

- 5 -



--------------------------------------------------------------------------------



 




required by this Agreement or any other Seller Document to be performed or
complied with by the RVI Entities prior to the Closing.
     5.2. Consents
          The parties shall have obtained prior to the Closing all consents
necessary to effect valid assignments to Buyer of all of the Information
Technology Assets specified in Schedule 2.3 and all other consents necessary to
consummate the transactions contemplated hereby.
     5.3. Delivery by the RVI Entities
          The RVI Entities shall have delivered to Buyer all consents,
agreements and instruments required to be delivered to Buyer pursuant to
Section 7.2.
     5.4. Legal Proceedings
          No action or proceeding by or before any governmental authority shall
have been instituted or threatened (and not subsequently dismissed, settled or
otherwise terminated) that might restrain, prohibit or invalidate the
transactions contemplated by this Agreement or any other Seller Document, other
than an action or proceeding instituted or threatened by Buyer or DSW.
6. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
          The obligations of Seller to proceed with the Closing are subject to
the satisfaction (or waiver by Seller) at or prior to the Closing of each of the
following conditions:
     6.1. Representations and Covenants
          The representations and warranties of Buyer made in this Agreement or
in any other Buyer Document shall have been true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date as though such representations and warranties were made on and
as of the Closing Date; and Buyer shall have performed and complied in all
material respects with all covenants and agreements required to be performed or
complied with by Buyer prior to the Closing.
     6.2. Delivery by Buyer
          Buyer shall have delivered to the RVI Entities all agreements and
instruments required to be delivered to the RVI Entities pursuant to
Section 7.3.2.

- 6 -



--------------------------------------------------------------------------------



 



     6.3. Legal Proceedings
          No action or proceeding by or before any governmental authority shall
have been instituted or threatened (and not subsequently dismissed, settled or
otherwise terminated) that might restrain, prohibit or invalidate the
transactions contemplated by this Agreement or any other Buyer Document, other
than an action or proceeding instituted or threatened by Seller or RVI.
7. THE CLOSING
     7.1. Closing
          The Closing hereunder shall be held on the date hereof (the “Closing
Date”).
     7.2. Delivery by the RVI Entities
          At or before the Closing, the RVI Entities shall deliver to Buyer:
          7.2.1. Agreements and Instruments
          The following documents, dated as of the Closing Date, in form
satisfactory to Buyer:
               (i) the Assumption Agreement; and
               (ii) such other instruments or documents as Buyer may reasonably
request in order to effect and document the transactions contemplated hereby.
          7.2.2. Consents
          Copies of all consents listed on Schedule 2.3.
          7.2.3. Amendment No. 1 to Shared Services Agreement
          Executed Amendment No. 1 to Shared Services Agreement.
          7.2.4. Release of Encumbrances
          Evidence of release of Encumbrances set forth in Schedule 2.4(a) in
form and substance reasonably acceptable to Buyer.
     7.3. Delivery by Buyer
          At or before the Closing, Buyer shall deliver to the RVI Entities:

- 7 -



--------------------------------------------------------------------------------



 



          7.3.1. Agreements and Instruments
          The following agreements and instruments:
               (i) Amendment No. 1 to Shared Services Agreement;
               (ii) the Assumption Agreement; and
               (iii) such other instruments or documents as Seller may
reasonably request in order to effect and document the transactions contemplated
hereby.
8. SURVIVAL; INDEMNIFICATION
     8.1. Survival of RVI Entities’ Representations
          The representations and warranties made by the RVI Entities in this
Agreement or pursuant hereto shall survive the Closing Date for a period of one
(1) year.
     8.2. Indemnification by Seller
          Subject to the conditions and provisions of Section 8.5, Seller agrees
to indemnify, defend and hold harmless Buyer and its affiliates from and against
any and all demands, claims, complaints, actions or causes of action, suits,
proceedings, investigations, arbitrations, assessments, losses, damages,
liabilities, costs and expenses, including, but not limited to, interest,
penalties and reasonable attorneys’ fees and disbursements, asserted against,
imposed upon or incurred by Buyer and/or its affiliates, directly or indirectly,
by reason of or resulting from (a) any debt, liability or obligation of or claim
against Seller (whether absolute, accrued, contingent or otherwise and whether a
contractual, tax or any other type of liability or obligation or claim) not
expressly assumed by Buyer pursuant to Section 1.3, (b) any misrepresentation or
breach of the representations and warranties of the RVI Entities contained in or
made pursuant to this Agreement or any other Seller Document, or (c) any
noncompliance by the RVI Entities with any covenants, agreements or undertakings
of Seller or RVI contained in or made pursuant to this Agreement or any other
Seller Document.
     8.3. Survival of Buyer’s Representations
          The representations and warranties made by Buyer in this Agreement or
pursuant hereto shall survive the Closing Date for a period of one (1) year.
     8.4. Indemnification by Buyer
          Subject to the conditions and provisions of Section 8.5, Buyer agrees
to indemnify, defend and hold harmless Seller and its affiliates from and
against any and all demands, claims, complaints, actions or causes of action,
suits, proceedings, investigations, arbitrations, assessments, losses, damages,
liabilities, costs and expenses, including, but not

- 8 -



--------------------------------------------------------------------------------



 




limited to, interest, penalties and reasonable attorneys’ fees and
disbursements, asserted against, imposed upon or incurred by Seller and/or its
affiliates, directly or indirectly, by reason of or resulting from (a) any debt,
liability or obligation of or claim against Seller (whether absolute, accrued,
contingent or otherwise and whether a contractual, tax or any other type of
liability or obligation or claim) expressly assumed by Buyer pursuant to
Section 1.3, (b) any misrepresentation or breach of the representations and
warranties of Buyer contained in or made pursuant to this Agreement or any other
Buyer Document, or (c) any noncompliance by Buyer with any covenants, agreements
or undertakings of Buyer contained in or made pursuant to this Agreement or any
other Buyer Document.
8.5. Conditions of Indemnification
          The obligations and liabilities of Seller and Buyer hereunder with
respect to their respective indemnities pursuant to this Section 8, resulting
from any claim or other assertion of liability by third parties (hereinafter
called collectively, “Claims”), shall be subject to the following terms and
conditions:
          (a) The party seeking indemnification (the “Indemnified Party”) must
give the other party or parties, as the case may be (the “Indemnifying Party”),
notice of any such Claim promptly after the Indemnified Party receives notice
thereof; provided, however, that failure to give such notice promptly shall not
relieve the Indemnifying Party of its obligations under this Section 8 except to
the extent that the Indemnifying Party is prejudiced thereby.
          (b) The Indemnifying Party shall have the right to undertake, by
counsel or other representatives of its own choosing, the defense of such Claim.
          (c) In the event that the Indemnifying Party shall elect not to
undertake such defense, or within a reasonable time after notice of any such
Claim from the Indemnified Party shall fail to defend, the Indemnified Party
(upon further written notice to the Indemnifying Party) shall have the right to
undertake the defense, compromise or settlement of such Claim, by counsel or
other representatives of its own choosing, on behalf of and for the account and
risk of the Indemnifying Party (subject to the right of the Indemnifying Party
to assume defense of such Claim at any time prior to settlement, compromise or
final determination thereof).
          (d) Anything in this Section 8.5 to the contrary notwithstanding, if
there is a reasonable probability that a Claim may materially and adversely
affect the Indemnified Party other than as a result of money damages or other
money payments, (i) the Indemnified Party shall have the right, at its own cost
and expense, to participate in the defense, compromise or settlement of the
Claim, (ii) the Indemnifying Party shall not, without the Indemnified Party’s
written consent, settle or compromise any Claim or consent to entry of any
judgment which does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such Claim, and (iii) in the event that the Indemnifying
Party undertakes defense of any Claim, the Indemnified Party, by counsel or
other representative of its own choosing and at its sole cost and expense, shall
have the right to consult with the Indemnifying Party and its counsel or other
representatives concerning such

- 9 -



--------------------------------------------------------------------------------



 




Claim and the Indemnifying Party and the Indemnified Party and their respective
counsel or other representatives shall cooperate with respect to such Claim.
9. ADDITIONAL COVENANTS OF THE PARTIES
     9.1. Mutual Covenants
          9.1.1. Additional Actions and Documents
          Each of the parties hereto agrees that it will, at any time, prior to,
at or after the Closing Date, take or cause to be taken such further actions,
and execute, deliver and file or cause to be executed, delivered and filed such
further documents and instruments, and obtain such consents, as may be necessary
or reasonably requested in connection with the consummation of the purchase and
sale contemplated by this Agreement or in order to fully effectuate the
purposes, terms and conditions of this Agreement.
          9.1.2. Public Announcements
          Each of Seller and Buyer agrees that it shall consult with the other
before issuing any press release or making any public announcement with respect
to the sale of the Information Technology Assets and shall not issue any such
press release or make any such public announcements (either before or after the
Closing Date) prior to such consultation unless otherwise required by any
applicable laws or stock listing requirements.
     9.2. Covenants of RVI Entities
          9.2.1. Certain Third Party Warranties
          If Seller shall have recourse to a warranty, representation or
indemnity or similar contractual protective provision made by a third party to
Seller that relates to the transactions contemplated by this Agreement, Seller
shall use its commercially reasonable efforts from and after the Closing to
provide the benefit of such warranty, representation or indemnity or similar
provision, to Buyer upon Buyer’s request.
     9.3 Guarantees.
          9.3.1 RVI, for itself and its successors in interest and assigns,
hereby irrevocably and unconditionally guarantees the full and faithful
performance and observation by Seller under this Agreement of all
representations, warranties, covenants, conditions, indemnities and agreements
set forth in this Agreement provided to be performed and observed by Seller. RVI
does hereby waive notice of acceptance of this guaranty, notice of protest or
compliance with the terms and provisions of this Agreement and notice of
non-performance or non-observance hereof. Each default in payment or performance
of any obligations hereunder shall

- 10 -



--------------------------------------------------------------------------------



 




give rise to a separate cause of action under this Section 9 and separate suits
may be brought hereunder as each cause of action arises.
          9.3.2 DSW, for itself and its successors in interest and assigns,
hereby irrevocably and unconditionally guarantees the full and faithful
performance and observation by Buyer under this Agreement of all
representations, warranties, covenants, conditions, indemnities and agreements
set forth in this Agreement provided to be performed and observed by Buyer. DSW
does hereby waive notice of acceptance of this guaranty, notice of protest or
compliance with the terms and provisions of this Agreement and notice of
non-performance or non-observance hereof. Each default in payment or performance
of any obligations hereunder shall give rise to a separate cause of action under
this Section 9 and separate suits may be brought hereunder as each cause of
action arises.
10. EMPLOYEES AND EMPLOYEE BENEFITS
          10.1.1. Employment of IT Employees
          (a) As of the Effective Date, the employees listed on Schedule 3 (the
“New Buyer IT Employees”) shall become employees of Buyer. Buyer shall be
responsible for the payment of all wages and other remuneration due to New Buyer
IT Employees with respect to their services as employees of Buyer from and after
the Effective Date. Nothing in this Agreement establishes any right in the New
Buyer IT Employees to payments of any kind relating to termination of
employment.
          (b) Seller shall be responsible for the payment of all wages and other
remuneration due to New Buyer IT Employees with respect to their services as
employees of Seller until the Effective Date, including pro rata bonus payments
and all vacation pay earned prior to the Effective Date.
          (c) Seller or, as applicable, the Plans shall be liable for any claims
made or incurred by New Buyer IT Employees and their beneficiaries through the
Effective Date under any employee benefit plans in which the New Buyer IT
Employees participate. For purposes of the immediately preceding sentence, a
charge will be deemed incurred, in the case of hospital, medical or dental
benefits, when the services that are the subject of the charge are performed
and, in the case of other benefits (such as disability or life insurance), when
an event has occurred or when a condition has been diagnosed that entitles the
employee to the benefit.
          (d) It is the intent of the parties that any equity awards granted
(stock options, SARs, etc.) by the RVI Entities to the New Buyer IT Employees
prior to the Effective Date shall remain outstanding, and New Buyer IT Employees
will remain subject to the terms and conditions of those awards and underlying
plans.
          (e) Immediately following the transactions contemplated hereby, all
reasonable efforts will be made to quickly transition payroll records and
systems from Sellers to

- 11 -



--------------------------------------------------------------------------------



 



Buyer, so that all applicable payments are made on Buyer’s behalf, with such
transition to be concluded no later than thirty days following the Effective
Date.
          10.1.2. Retirement and Welfare Plans
          Following the Effective Date, to the extent permitted by law and
applicable tax qualification requirements, and subject to any generally
applicable break in service or similar rule, and the approval of any insurance
carrier, third party provider or the like with commercially reasonable efforts
of the RVI Entities and Buyer, each New Buyer IT Employee shall continue to
participate in retirement and welfare benefit plans in which he or she was
participating prior to the Closing Date and shall receive service credit for
purposes of eligibility to participate and vesting (but not for benefit accrual
purposes) for employment, compensation, and employee benefit plan purposes with
the Seller prior to the Effective Date. Notwithstanding any of the foregoing to
the contrary, none of the provisions contained herein shall operate to duplicate
any benefit provided to any New Buyer IT Employees or the funding of any such
benefit. The RVI Entities and Buyer will also cause all (a) pre-existing
conditions and proof of insurability provisions, for all conditions that all New
Buyer IT Employees and their covered dependents have as of the Effective Date,
and (b) waiting periods under each plan that would otherwise be applicable to
newly hired employees to be waived in the case of clause (a) or clause (b) with
respect to New Buyer IT Employees to the same extent waived or satisfied under
the RVI Entities’ employee benefit plans; provided that nothing in this sentence
shall limit the ability of the RVI Entities or the Buyer from amending or
entering into new or different employee benefit plans or arrangements provided
such plans or arrangements treat the New Buyer IT Employees in a substantially
similar manner as employees of Buyer are treated.
          10.1.3. General Employee Provisions
          (a) Buyer will set its own initial terms and conditions of employment
for the New Buyer IT Employees and others it may hire, including work rules,
benefits and salary and wage structure, all as permitted by law.
          (b) Seller and Buyer shall give any notices required by applicable law
and take whatever other actions with respect to the plans, programs and policies
described in this Section 10 as may be necessary to carry out the arrangements
described in this Section 10.
          (c) Seller and Buyer shall provide each other with such plan documents
and summary plan descriptions, employee data or other information as may be
reasonably required to carry out the arrangements described in this Section 10.
(d) Buyer shall not have any responsibility, liability or obligation, whether to
New Buyer IT Employees, former employees, their beneficiaries or to any other
person, with respect to any employee benefit plans, practices, programs or
arrangements (including the establishment, operation or termination thereof and
the notification and provision of COBRA coverage extension) maintained by
Seller.

- 12 -



--------------------------------------------------------------------------------



 



11. SALES, TRANSFER AND OTHER TAXES
          Buyer and Seller shall pay all sales, transfer or other taxes, if any,
arising from the transactions contemplated by this Agreement, regardless of the
person on whom any such taxes are imposed by law. Such payment will be
apportioned based upon the Percent of Sales Billing ratio existing at the date
of Closing.
12. TERMINATION
          The parties may terminate this Agreement by mutual written agreement
at any time prior to the Closing. In addition, either Buyer, on the one hand, or
Seller and RVI, on the other hand, may terminate this Agreement if the Closing
shall not have occurred on or before December 31, 2006. In the event that this
Agreement is terminated pursuant to this Section 12, such termination shall be
without any liability or obligation to any party or parties and all further
obligations of the parties hereunder shall terminate.
13. NOTICES
     All notices, demands, requests or other communications which may be or are
required to be given or made by any party to any other party pursuant to this
Agreement shall be in writing and shall be hand delivered, mailed by first-class
registered or certified mail, return receipt requested, postage prepaid,
delivered by overnight air courier, or transmitted by telegram, telex or
facsimile transmission addressed as follows:
(i) If to Buyer:
Brand Technology Services LLC
4150 East Fifth Avenue
Columbus, Ohio 43219
Attn: Chief Technology Officer
Telecopier Number: 614/872-1464
with a copy (which shall not constitute notice) to:
DSW Inc.
4150 East Fifth Avenue
Columbus, Ohio 43219
Attn:  General Counsel
Telecopier Number: 614/872-1464

- 13 -



--------------------------------------------------------------------------------



 



(ii) If to Seller or RVI:
Retail Ventures, Inc.
3241 Westerville Road
Columbus, Ohio 43224
Attn: Chief Financial Officer
Telecopier Number: 614/473-2721
with a copy (which shall not constitute notice) to:
Retail Ventures, Inc.
3241 Westerville Road
Columbus, Ohio 43224
Attn: General Counsel
Telecopier Number: 614/337-4682
or such other address as the addressee may indicate by written notice to the
other party.
          Each notice, demand, request or communication which shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, the affidavit of messenger or (with
respect to a telex) the answerback being deemed conclusive but not exclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.
14. WAIVER
          No delay or failure on the part of any party hereto in exercising any
right, power or privilege under this Agreement or under any other instrument or
document given in connection with or pursuant to this Agreement shall impair any
such right, power or privilege or be construed as a waiver of any default or any
acquiescence therein. No single or partial exercise of any such right, power or
privilege shall preclude the further exercise of such right, power or privilege,
or the exercise of any other right, power or privilege. No waiver shall be valid
against any party hereto unless made in writing and signed by the party against
whom enforcement of such waiver is sought and then only to the extent expressly
specified therein.
15. BENEFIT AND ASSIGNMENT
          Except as hereinafter specifically provided in this Section 15, no
party hereto shall assign this Agreement, in whole or in part, whether by
operation of law or otherwise, without the prior written consent of Seller (if
the assignor is Buyer) or Buyer (if the assignor is Seller or RVI); and any
purported assignment contrary to the terms hereof shall be null, void and of no
force and effect. In no event shall any assignment by Seller or RVI of its
rights and obligations under this Agreement, whether before or after the
Closing, release Seller or RVI from its liabilities hereunder. Notwithstanding
the foregoing, Buyer or any permitted assignee of

- 14 -



--------------------------------------------------------------------------------



 




Buyer may assign this Agreement and any and all rights hereunder, in whole or in
part, to any direct or indirect subsidiary of DSW.
          This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns as permitted
hereunder. No person or entity other than the parties hereto is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the parties hereto, and the covenants and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
the parties hereto or their respective successors and assigns as permitted
hereunder.
16. REMEDIES CUMULATIVE
          Except as specifically provided herein, the remedies provided herein
shall be cumulative and shall not preclude the assertion by a party of any other
rights or the seeking of any other remedies against the other parties, or their
successors or assigns. Nothing contained herein shall preclude a party from
seeking equitable relief, where appropriate.
17. ENTIRE AGREEMENT; AMENDMENT
          This Agreement, including the Schedules and Exhibits hereto and the
other instruments and documents referred to herein or delivered pursuant hereto,
contains the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior oral or written agreements, commitments
or understandings with respect to such matters. No amendment, modification or
discharge of this Agreement shall be valid or binding unless set forth in
writing and duly executed by the party against whom enforcement of the
amendment, modification or discharge is sought.
18. SEVERABILITY
          If any part of any provision of this Agreement or any other agreement,
document or writing given pursuant to or in connection with this Agreement shall
be invalid or unenforceable under applicable law, such part shall be ineffective
to the extent of such invalidity or unenforceability only, without in any way
affecting the remaining parts of such provisions or the remaining provisions of
said agreement.
19. HEADINGS
          The headings of the sections and subsections contained in this
Agreement are inserted for convenience only and do not form a part or affect the
meaning, construction or scope thereof.

- 15 -



--------------------------------------------------------------------------------



 



20. GOVERNING LAW
          This Agreement, the rights and obligations of the parties hereto, and
any claims or disputes relating thereto, shall be governed by and construed
under and in accordance with the laws of the State of Ohio, excluding the choice
of law rules thereof.
21. DEFINITIONS AND REFERENCES
          As used herein, the following terms shall have the meanings set forth
below, unless the context otherwise requires:
          “Agreement” shall have the meaning set forth in the Preamble.
          “Amendment No. 1 to Shared Services Agreement” means that certain
Amendment No. 1 to Shared Services Agreement, dated as of the Closing Date and
executed by DSW and RVI, substantially in the form attached hereto as Exhibit B.
          “Assumption Agreement” means that certain Assumption Agreement, dated
as of the Closing Date and executed by Buyer and Seller, substantially in the
form attached hereto as Exhibit A.
          “Buyer” shall have the meaning set forth in the Preamble.
          “Buyer Documents” shall mean, together, this Agreement and the
Assumption Agreement.
          “Claims” shall have the meaning set forth in Section 8.5.
          “Closing” means the closing of the assignment and sale of the IT
Contracts contemplated hereunder.
          “Closing Date” means the time and date on which the Closing takes
place, as established by Section 7.1.
          “DSW” shall have the meaning set forth in the Preamble.
          “Encumbrances” shall mean any mortgages, pledges, liens, claims,
security interests, restrictions, defects in title, easements, taxes,
encumbrances or charges.
          “Indemnified Party” and “Indemnifying Party” shall have the respective
meanings set forth in Section 8.5(a).
          “IT Contracts” shall have the meaning set forth in Section 2.5(a).
          “IT Employees” shall mean those employees of RVI and its affiliates
set forth on Schedule 3, which Schedule 3 includes the job title, date of hire,
current compensation paid or payable, and the employee benefit plans in which
such individuals participate.

- 16 -



--------------------------------------------------------------------------------



 



          “New Buyer IT Employees” shall have the meaning set forth in
Section 10.1.1(a).
          “Restricted Contract” shall have the meaning set forth in Section 1.4.
          “RVI” shall have the meaning set forth in the Preamble.
          “RVI Entities” shall have the meaning set forth in the Preamble.
          “Seller” shall have the meaning set forth in the Preamble.
          “Seller Documents” shall mean, collectively, this Agreement and the
Assumption Agreement.
          “Shared Services Agreement” shall have the meaning set forth in the
Preamble.
          All references to clauses, Sections, Exhibits and Schedules are to
Sections of, and Exhibits and Schedules to, this Agreement. For purposes of this
Agreement, DSW and its subsidiaries shall not be deemed to be “affiliates” of
RVI or Seller.
22. SIGNATURE IN COUNTERPARTS
          This Agreement may be executed in separate counterparts, none of which
need contain the signatures of all parties, each of which shall be deemed to be
an original, and all of which taken together constitute one and the same
instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than the number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.

- 17 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has executed and
delivered this Agreement, or has caused this Agreement to be duly executed and
delivered in its name on its behalf, all as of the day and year first above
written.

          BRAND TECHOLOGY SERVICES, LLC    
 
       
By:
  /s/Peter Z. Horvath
 
    Name: Peter Z. Horvath
Title: President    
 
        RETAIL VENTURES, INC.    
 
       
By:
  /s/James A. McGrady
 
    Name: James A. McGrady
Title: Chief Financial Officer    
 
        RETAIL VENTURES SERVICES, INC.    
 
       
By:
  /s/James A. McGrady
 
    Name: James A. McGrady
Title: Chief Financial Officer    
 
        FILENE’S BASEMENT, INC.    
 
       
By:
  /s/James A. McGrady
 
    Name: James A. McGrady
Title: Chief Financial Officer    
 
        VALUE CITY DEPARTMENT STORES LLC    
 
       
By:
  /s/James A. McGrady
 
    Name: James A. McGrady
Title: Chief Financial Officer    
 
        Agreed Solely for Purposes of Section 9.3.2:

DSW INC.    
 
       
By:
  /s/Peter Z. Horvath
 
    Name: Peter Z. Horvath
Title: President    

- 18 -